DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 33 and 38 are objected to because of the following informalities:  
Claim 33 is objected to because there is an extra space before the comma in line 12.  
Claim 38 is objected to because there is an extra space before the comma in line 13 and before the comma in line 17.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38 - 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 38 has been amended to recite “providing at least one of audio or visual feedback indicative of a location of the projected taken biopsy core region relative to the target , the audio or visual feedback including signal warnings if the biopsy needle is deviating from the biopsy core region offset.” 
Applicant’s Remarks filed 1/28/22 indicate on page 9 that support may be found in [0029]. 
Examiner finds that [0029] of the published version of the specification discloses that “feedback guidance application 122 provides visual or audible signal warnings if the instrument 102 is deviating from a guideline (path determined for a biopsy needle or the like) or other stored criteria.” Further, [0041] discloses that either visual or audible feedback will be provided based on whether the actual needle is deviating from the projected biopsy guideline. 
However, neither the [0029] nor any other portion of the specification discloses “audio or visual feedback including signal warnings if the biopsy needle is deviating from the biopsy core region offset,” as recited in claim 38. 
Claim 38 is therefore found to present new matter. Examiner suggests amending the claim to recite that the warnings are if the biopsy needle is deviating from the “biopsy path” or “the biopsy guideline,” as applicant has recited in claims 22 and 33, respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 - 24, 26 - 27, 29 - 33 and 35 - 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because there is insufficient antecedent basis for “the biopsy path” in the 10th paragraph. No “biopsy path” has been positively recited. It is unclear whether or not the “biopsy path” attempts to refer to the “guideline.” For the purposes of examination, the claim will be interpreted as intending to recite “the biopsy guideline,” based at least on [0029] of the published version of the specification, which refers to the guideline as a path.
Claim 33 is indefinite because it is unclear what is meant by “an instrument having a tip that, when fired, shoots an instrument forward into a tissue sample location that is offset from the tip by a fixed distance,” as recited in the claim’s preamble. There is unclear antecedent basis for the second recitation of “an instrument.” It is unclear if there are two different instruments being referred to or if the claim intends to recite that when the tip is fired, the instrument shoots itself forward. Moreover, there is unclear antecedent basis for each subsequent recitation of “the instrument” throughout the claim. It is unclear if the subsequent recitations of “the instrument” refer to back to the first recitation of “an instrument” or the second recitation of “an instrument.” For the purposes of examination, the claim will be interpreted as intending to recite “an instrument having a tip that, when fired, shoots  forward into a tissue sample location that is offset from the tip by a fixed distance.”
Claim 33 is indefinite because there is insufficient antecedent basis for “the area of interest” in line 7. It is unclear if this is the “tissue sample location.” For the purposes of examination, the limitation will be interpreted as intending to refer to the tissue sample location.
Claim 36 is indefinite because there is insufficient antecedent basis for “the location in the tissue sample location.” No location has been set forth as being “in the tissue sample location.” It is unclear if this is simply the “tissue sample location.” For the purposes of examination, the limitation will be interpreted as intending to refer to “the tissue sample location.”
Claim 38 is indefinite because it is unclear what is meant by “the audio or visual feedback including signal warnings if the biopsy needle is deviating from the biopsy core region offset.” First of all, there is unclear antecedent basis for “the biopsy core region offset.” It is unclear whether “the biopsy core region” attempts to refer to the “projected taken biopsy core region” or to the “actually taken biopsy core region” that is subsequently recited. Further, there is insufficient antecedent basis for “the biopsy core region offset.” No “offset” has been recited as a noun. Instead, “a projected taken biopsy core region” has been recited as being “offset from the tip of the biopsy needle by the fixed distance.” It is unclear what “offset” is being referred to. Is the “offset” the “fixed distance”? Moreover, as explained in the written description rejections above, applicant has not disclosed providing “signal warnings if the biopsy needle is deviating from the biopsy core region offset,” but has instead disclosed providing signal warnings if the biopsy needle is deviating from a guideline or path ([0029], [0041], as published). Those of ordinary skill in the art would thus not understand the algorithm used to provide the claimed signal warnings. For the purposes of examination, any signal warnings that are provided if the biopsy needle is deviating from a guideline or path will be interpreted as meeting the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 - 24, 27, 29 - 33, 35 - 40, and 42 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US 2009/0093715, hereinafter “Downey”) in view of Okamura et al. (US 2009/0204000, of record, hereinafter “Okamura”), Downey et al. (US 6,423,009, hereinafter “Downey ‘009”), and Kruecker et al. (US 2013/0289393, hereinafter “Kruecker”).
Regarding claim 22, Downey shows a feedback method for guiding a biopsy needle (biopsy needle, abstract) including a biopsy needle tip, the method comprising, with a processor (computer 124, [0057] - [0058] and fig. 4): 
identifying a target to be biopsied in a magnetic resonance (MR) image of an area of interest of a patient (“biopsy planning module 168 selects a biopsy plan based on … 3D images of other modalities,” [0062]; obtaining supplementary volume data, [0067] and step 210 of fig. 6; MRI/MRS image, [0090]; nodules/suspicious regions identified using all the images, [0100]; biopsy target is selected in the 3D MMP image, [0101] and step 252 of fig. 9),
	generating a series of real-time ultrasound images of the area of interest (scanning the prostate in real-time with a standard 2D curved array transducer, [0101]),
	mapping the real-time ultrasound images to the MR image (3D image registration module 156 registers images with one another, [0061];  [0091]; 2D US image is updated in real-time and displayed in the 3D MMP image for viewing, [0101]),
	controlling a display device to display the area of interest of the MR image including the identified target to be biopsied (display of biopsy target locations, [0096]; 3D display of all relevant information with superimposed planned needle trajectory before needle insertion, [0097]; [0100]),
	detecting locations of the biopsy needle in the ultrasound images (needle segmentation module 164 is used to segment the needle and its tip in real-time and display the result, [0103]; [0104]),
	controlling the display device to display a depiction of the biopsy needle and the biopsy needle tip and update a location of the depiction of the biopsy needle and the biopsy needle tip on the display device in real time (segment the needle and its tip in real-time and display the result, [0103]),
	controlling the display device to display a biopsy guideline (planned needle trajectory overlaid atop the US images on the display, [0062]), 
	determining an actually taken biopsy core region when the biopsy needle is fired (after the needle is fired, the location of the tissue sampling is automatically found, [0102]), and
	controlling the display to display the actually taken biopsy core region and the target (location of the tissue sampling is automatically found, recorded and displayed in the 3D MMP image, [0102]).
Downey does not explicitly discuss that the biopsy needle tip, when fired, shoots forward to obtain a tissue sample from a tissue sample location that is offset from the biopsy needle tip by a fixed distance. Further, Downey fails to show controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance, and providing audio or visual feedback indicative of a location of the projected taken biopsy core region relative to the target, wherein the audio or visual feedback includes signal warnings if the biopsy needle is deviating from the guideline. In addition, although Downey explains that the image of the needle in the lesion is recorded immediately after the needle is fired ([0102]), Downey does not discuss automatically detecting firing of the biopsy needle. Moreover, although Downey determines an actually taken biopsy core region when the biopsy needle is fired ([0102]), Downey does not provide that the actually taken biopsy core region is “offset from the tip of the biopsy needle by the fixed distance.” 
	Okamura discloses an ultrasonic diagnostic apparatus. Okamura teaches a biopsy needle tip that, when fired, shoots forward to obtain a tissue sample from a tissue sample location that is offset from the biopsy needle tip by a fixed distance  (“[w]hen the gun button is pressed, the inner needle 24 protrudes … to extract a tissue … protruding amount … is set to a predetermined amount,” [0061]). Okamura also teaches controlling the display device to display a depiction of a projected taken biopsy core region (image 28) offset from the tip of the biopsy needle by the fixed distance (“tissue at the affected area 26 expected to be extracted is displayed as an image 28,” [0064] - [0065] and figs. 7A - 7D), which provides visual feedback indicative of a location of the projected taken biopsy core region (image 28) relative to a target (affected area 26). Okamura also teaches an actually taken biopsy core region that is offset from the tip of the biopsy needle by the fixed distance (“a case where it is determined that the desired tissue is expected to be extracted, the gun button of the puncture needle 22 is pressed. Accordingly, the inner needle 24 protrudes from the outer needle 23 to be inserted into the affected area 26 and to extract the tissue,” [0065] and figs. 7A - 7D). 
	Downey ‘009 discloses guiding and placing medical instruments. Downey ‘009 teaches audio or visual feedback that includes signal warnings if the biopsy needle (“medical instrument is a biopsy needle,” col. 5, lines 8 - 10) is deviating from a guideline (“[i]f the needle deviates from the trajectory, an alarm triggers, indicating to the practitioner either audibly or visually that he is directing the needle off course,” col. 11, lines 40 - 53).
Kruecker discloses needle deployment detection in image-guided biopsy. Kruecker teaches automatically detecting firing of a biopsy needle (automatic deployment detection, [0006]; image based needle deployment detection detects biopsy needle deployment, [0028]; needle deployment is detected by finding a sudden frame appearance change, [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the 
biopsy needle tip, when fired, shoot forward to obtain a tissue sample from a tissue sample location that is offset from the biopsy needle tip by a fixed distance, as taught by Okamura, in order to effectively acquire tissue samples by using conventional medical devices that are well-known in the art, as admitted by applicant in [0002] of the published instant specification (‘[m]ost biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance (i.e., the "throw" of the needle)’).
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to include controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance, and providing visual feedback indicative of a location of the projected taken biopsy core region relative to the target, as taught by Okamura, in order to predict a portion to be extracted just by seeing the display device prior to the extraction of the tissue of the extracted portion, to thereby reliably extract the desired tissue, as discussed by Okamura ([0013]). 	
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the actually taken biopsy core region be offset from the tip of the biopsy needle by the fixed distance, as taught by Okamura, in order to extract the tissue that the doctor has determined to be the desired tissue, as discussed by Okamura ([0065]).
	Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to include providing audio or visual feedback that includes signal warnings if the biopsy needle is deviating from the guideline, as taught by Downey ‘009, in order to indicate to the practitioner that they are directing the needle off course, as suggested by Downey ‘009 (col. 11, lines 40 - 53).
	It would additionally have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, and Downey ‘009 to include automatically detecting firing of the biopsy needle, as taught by Kruecker, in order to facilitate creating an accurate record of location and time of a biopsy associated with each deployment, as suggested by Kruecker ([0005]). For example, such modification would help ensure that Downey’s image of the needle in the lesion that is recorded immediately after the needle is fired (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 
	Regarding claim 23, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the method of claim 22 substantially as noted above. Downey further shows a display device (display 128, [0057] and fig. 4) and processor (computer 124, [0057] - [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method. 
Regarding claim 24, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. Downey further shows a biopsy needle (needle 116, [0057] and fig. 4) and a tracking system configured to track the biopsy needle (needle tracking module 172, [0058] and fig. 4). The tracking is at least capable of being “for registering the higher resolution image to the patient,” and therefore meets this intended use recitation.
Downey is not specific to the tracking system being electromagnetic. 
Kruecker teaches a tracking system that is electromagnetic (electro-magnetically tracking using a spatial tracking device mounted on a biopsy needle, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, and Downey ‘009  to have the tracking system be electromagnetic, as taught by Kruecker, in order to combine detection methods to thereby improve the detection performance over using any single method or technique, as suggested by Kruecker ([0037]).
Regarding claim 27, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. Downey further shows determining whether the actually taken biopsy core region successfully biopsied the target, if the actually taken biopsy core region did not biopsy the target, repositioning the biopsy needle, and firing the biopsy needle again to take another biopsy core (“If the targeted lesion was not sampled the procedure is repeated. This process is repeated until all suspicious regions and any other regions of the prostate as identified in the 3D MMP image are biopsied and the biopsy locations are recorded,” [0105]).
Regarding claim 29, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. 
Downey fails to show that the firing of the biopsy needle is determined by a sudden increase in a length of the biopsy needle in the ultrasound images.
Kruecker suggests that the firing of the biopsy needle is determined by a sudden increase in a length of the biopsy needle in the ultrasound images (after filtering the US images using the needle detection filter, needle deployment is detected by finding a sudden frame appearance change, [0032]. Note that a sudden increase in length would result in a sudden frame appearance change).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to have the firing of the biopsy needle be determined by a sudden increase in a length of the biopsy needle in the ultrasound images, as suggested by Kruecker, in order to facilitate creating an accurate record of location and time of a biopsy associated with each deployment, as suggested by Kruecker ([0005]). For example, such modification would help ensure that Downey’s image of the needle in the lesion that is recorded immediately after the needle is fired (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 
Regarding claim 30, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. 
Downey fails to show taking the projected taken biopsy core region as the actually taken biopsy core region.
Okamura teaches taking the projected taken biopsy core region as the actually taken biopsy core region (“a case where it is determined that the desired tissue is expected to be extracted, the gun button of the puncture needle 22 is pressed. Accordingly, the inner needle 24 protrudes from the outer needle 23 to be inserted into the affected area 26 and to extract the tissue,” [0065] and figs. 7A - 7D). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to include taking the projected taken biopsy core region as the actually taken biopsy core region, as taught by Okamura, in order to extract the tissue that the doctor has determined to be the desired tissue, as discussed by Okamura ([0065]).
Regarding claim 31, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. Downey further shows that the target is in a prostate (“needle 116 is used to extract biopsy cores from the prostate of a patient,” [0057]).
	Regarding claim 32, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, the feedback includes audio feedback (Downey ‘009: “[i]f the needle deviates from the trajectory, an alarm triggers, indicating to the practitioner either audibly or visually that he is directing the needle off course,” col. 11, lines 40 - 53),  as discussed above in the art rejection of claim 22. 
Regarding claim 33, Downey shows a feedback method for guiding an instrument (biopsy needle, abstract) having a tip, the method comprising with a processor (computer 124, [0057] - [0058] and fig. 4): 
generating a series of real time images of the tissue sample location (scanning the prostate in real-time with a standard 2D curved array transducer, [0101]),
controlling a display device to display the series of real time images (display of biopsy target locations, [0096]; 3D display of all relevant information with superimposed planned needle trajectory before needle insertion, [0097]; [0100]), fused with 3D space images (3D image registration module 156 registers images with one another, [0061];  [0091]; 2D US image is updated in real-time and displayed in the 3D MMP image for viewing, [0101]), the tissue sample location including an identified target (“biopsy planning module 168 selects a biopsy plan based on … 3D images of other modalities,” [0062]; obtaining supplementary volume data, [0067] and step 210 of fig. 6; MRI/MRS image, [0090]; nodules/suspicious regions identified using all the images, [0100]; biopsy target is selected in the 3D MMP image, [0101] and step 252 of fig. 9),
detecting locations of the instrument in the real time images (needle segmentation module 164 is used to segment the needle and its tip in real-time and display the result, [0103]; [0104]),
controlling the display device to display a depiction of the instrument, and update a location of the depiction of the instrument on the display device in real time (segment the needle and its tip in real-time and display the result, [0103]),
controlling the display device to display a biopsy guideline (planned needle trajectory overlaid atop the US images on the display, [0062]),
determining an actual location when the instrument is fired (after the needle is fired, the location of the tissue sampling is automatically found, [0102]),
controlling the display to display the actual location of the projected region and the target (location of the tissue sampling is automatically found, recorded and displayed in the 3D MMP image, [0102]).
Downey does not explicitly discuss that the tip, when fired, shoots forward into a tissue sample location that is offset from the tip by a fixed distance. Further, Downey fails to show controlling the display device to display a depiction of a projected region offset from the tip by the fixed distance, and providing audio or visual feedback indicative of a location of the projected region relative to the target, wherein the audio or visual feedback includes signal warnings if the instrument is deviating from the biopsy guideline. In addition, although Downey explains that the image of the needle in the lesion is recorded immediately after the needle is fired ([0102]), Downey does not discuss automatically detecting firing of the instrument. Moreover, although Downey determines an actual location of tissue sampling when the instrument is fired ([0102]), Downey does not provide that the actual location is “in the projected region offset from the tip by the fixed distance.” 
Okamura discloses an ultrasonic diagnostic apparatus. Okamura teaches a tip that, when fired, shoots forward into a tissue sample location that is offset from the tip by a fixed distance (“[w]hen the gun button is pressed, the inner needle 24 protrudes … to extract a tissue … protruding amount … is set to a predetermined amount,” [0061]). Okamura also teaches controlling a display device to display a depiction of a projected region (image 28) offset from the tip by the fixed distance (“tissue at the affected area 26 expected to be extracted is displayed as an image 28,” [0064] - [0065] and figs. 7A - 7D), which provides visual feedback indicative of a location of the projected region (image 28) relative to a target (affected area 26). Okamura also teaches an actual location that is in the projected region offset from the tip by the fixed distance (“a case where it is determined that the desired tissue is expected to be extracted, the gun button of the puncture needle 22 is pressed. Accordingly, the inner needle 24 protrudes from the outer needle 23 to be inserted into the affected area 26 and to extract the tissue,” [0065] and figs. 7A - 7D). 
	Downey ‘009 discloses guiding and placing medical instruments. Downey ‘009 teaches audio or visual feedback that includes signal warnings if an instrument (“medical instrument is a biopsy needle,” col. 5, lines 8 - 10) is deviating from a biopsy guideline (“[i]f the needle deviates from the trajectory, an alarm triggers, indicating to the practitioner either audibly or visually that he is directing the needle off course,” col. 11, lines 40 - 53).
Kruecker discloses needle deployment detection in image-guided biopsy. Kruecker teaches automatically detecting firing of an instrument (automatic deployment detection, [0006]; image based needle deployment detection detects biopsy needle deployment, [0028]; needle deployment is detected by finding a sudden frame appearance change, [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the tip, when fired, shoot forward into a tissue sample location that is offset from the tip by a fixed distance, as taught by Okamura, in order to effectively acquire tissue samples by using conventional medical devices that are well-known in the art, as admitted by applicant in [0002] of the published instant specification (‘[m]ost biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance (i.e., the "throw" of the needle)’).
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to include controlling the display device to display a depiction of a projected region offset from the tip by the fixed distance, and providing visual feedback indicative of a location of the projected region relative to the target, as taught by Okamura, in order to predict a portion to be extracted just by seeing the display device prior to the extraction of the tissue of the extracted portion, to thereby reliably extract the desired tissue, as discussed by Okamura ([0013]). 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the actual location be in the projected region offset from the tip by the fixed distance, as taught by Okamura, in order to extract the tissue that the doctor has determined to be the desired tissue, as discussed by Okamura ([0065]).
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to include providing audio or visual feedback that includes signal warnings if the biopsy needle is deviating from the guideline, as taught by Downey ‘009, in order to indicate to the practitioner that they are directing the needle off course, as suggested by Downey ‘009 (col. 11, lines 40 - 53).
	It would additionally have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, and Downey ‘009 to include automatically detecting firing of the biopsy needle, as taught by Kruecker, in order to facilitate creating an accurate record of location and time of a biopsy associated with each deployment, as suggested by Kruecker ([0005]). For example, such modification would help ensure that Downey’s image of the needle in the lesion that is recorded immediately after the needle is fired (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 
	Regarding claim 35, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the method of claim 33 substantially as noted above. Downey further shows that the 3D space images are magnetic resonance images (MRI/MRS image, [0090]) and the real time images are ultrasound images (scanning the prostate in real-time with a standard 2D curved array transducer, [0101]).
	Regarding claim 36, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the method of claim 33 substantially as noted above. Downey further shows the instrument is a biopsy gun that fires a biopsy needle and the method further includes firing the biopsy needle to take a biopsy core at the tissue sample location (biopsy needle insertion is performed, with guidance from the system 20 and tissue is sampled, [0066] and step 250 of fig. 6). 
Regarding claim 37, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the method of claim 33 substantially as noted above. Downey further shows a processor (computer 124 is a personal computer having a processor that executes software for performing 3D image acquisition, reconstruction and display, [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method, which includes or at least renders obvious a non-transitory computer-readable storage medium that stores program code executed by the processor. 
Regarding claim 38, Downey shows a feedback method for guiding a biopsy needle (biopsy needle, abstract) that includes a biopsy needle tip, the method comprising, with a processor (computer 124, [0057] - [0058] and fig. 4): 
controlling a display device to display a magnetic resonance (MR) image in which a target to be biopsied is identified (“biopsy planning module 168 selects a biopsy plan based on … 3D images of other modalities,” [0062]; obtaining supplementary volume data, [0067] and step 210 of fig. 6; MRI/MRS image, [0090]; display of biopsy target locations, [0096]; 3D display of all relevant information with superimposed planned needle trajectory before needle insertion, [0097]; nodules/suspicious regions identified using all the images, [0100]; biopsy target is selected in the 3D MMP image, [0101] and step 252 of fig. 9) and to which a series of real time images are mapped (3D image registration module 156 registers images with one another, [0061];  [0091]; scanning the prostate in real-time with a standard 2D curved array transducer, [0101]; 2D US image is updated in real-time and displayed in the 3D MMP image for viewing, [0101]),
detecting locations of the biopsy needle including the biopsy needle tip in the real time images (needle segmentation module 164 is used to segment the needle and its tip in real-time and display the result, [0103]; [0104]),
controlling the display device to display a depiction of the biopsy needle and the biopsy needle tip and update a location of the depiction of the biopsy needle on the display device in real time (segment the needle and its tip in real-time and display the result, [0103]),
	controlling the display device to display a biopsy guideline (planned needle trajectory overlaid atop the US images on the display, [0062]), 
	determining an actually taken biopsy core region when the biopsy needle is fired (after the needle is fired, the location of the tissue sampling is automatically found, [0102]), and
	controlling the display to display the actually taken biopsy core region and the target (location of the tissue sampling is automatically found, recorded and displayed in the 3D MMP image, [0102]).
Downey does not explicitly discuss that the biopsy needle, when fired, shoots forward to obtain a tissue sample from a tissue sample location that is offset from the biopsy needle tip by a fixed distance. Further, Downey fails to show controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance, and providing audio or visual feedback indicative of a location of the projected taken biopsy core region relative to the target, wherein the audio or visual feedback includes signal warnings if the instrument is deviating from the biopsy guideline. In addition, although Downey explains that the image of the needle in the lesion is recorded immediately after the needle is fired ([0102]), Downey does not discuss automatically detecting firing of the biopsy needle. Moreover, although Downey determines an actually taken biopsy core region when the biopsy needle is fired ([0102]), Downey does not provide that the actually taken biopsy core region is “offset from the tip of the biopsy needle by the fixed distance.” 
	Okamura discloses an ultrasonic diagnostic apparatus. Okamura teaches a biopsy needle that, when fired, shoots forward to obtain a tissue sample from a tissue sample location that is offset from the biopsy needle tip by a fixed distance  (“[w]hen the gun button is pressed, the inner needle 24 protrudes … to extract a tissue … protruding amount … is set to a predetermined amount,” [0061]). Okamura also teaches controlling the display device to display a depiction of a projected taken biopsy core region (image 28) offset from the tip of the biopsy needle by the fixed distance (“tissue at the affected area 26 expected to be extracted is displayed as an image 28,” [0064] - [0065] and figs. 7A - 7D), which provides visual feedback indicative of a location of the projected taken biopsy core region (image 28) relative to a target (affected area 26). Okamura also teaches an actually taken biopsy core region that is offset from the tip of the biopsy needle by the fixed distance (“a case where it is determined that the desired tissue is expected to be extracted, the gun button of the puncture needle 22 is pressed. Accordingly, the inner needle 24 protrudes from the outer needle 23 to be inserted into the affected area 26 and to extract the tissue,” [0065] and figs. 7A - 7D). 
	Downey ‘009 discloses guiding and placing medical instruments. Downey ‘009 teaches audio or visual feedback that includes signal warnings if the biopsy needle (“medical instrument is a biopsy needle,” col. 5, lines 8 - 10) is deviating from a guideline (“[i]f the needle deviates from the trajectory, an alarm triggers, indicating to the practitioner either audibly or visually that he is directing the needle off course,” col. 11, lines 40 - 53).
	Kruecker discloses needle deployment detection in image-guided biopsy. Kruecker teaches automatically detecting firing of a biopsy needle (automatic deployment detection, [0006]; image based needle deployment detection detects biopsy needle deployment, [0028]; needle deployment is detected by finding a sudden frame appearance change, [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the 
biopsy needle, when fired, shoot forward to obtain a tissue sample from a tissue sample location that is offset from the biopsy needle tip by a fixed distance, as taught by Okamura, in order to effectively acquire tissue samples by using conventional medical devices that are well-known in the art, as admitted by applicant in [0002] of the published instant specification (‘[m]ost biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance (i.e., the "throw" of the needle)’).
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to include controlling the display device to display a depiction of a projected taken biopsy core region offset from the tip of the biopsy needle by the fixed distance, and providing visual feedback indicative of a location of the projected taken biopsy core region relative to the target, as taught by Okamura, in order to predict a portion to be extracted just by seeing the display device prior to the extraction of the tissue of the extracted portion, to thereby reliably extract the desired tissue, as discussed by Okamura ([0013]). 	
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Downey’s invention to have the actually taken biopsy core region be offset from the tip of the biopsy needle by the fixed distance, as taught by Okamura, in order to extract the tissue that the doctor has determined to be the desired tissue, as discussed by Okamura ([0065]).
	Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey and Okamura to include providing audio or visual feedback that includes signal warnings if the biopsy needle is deviating from the guideline, as taught by Downey ‘009, in order to indicate to the practitioner that they are directing the needle off course, as suggested by Downey ‘009 (col. 11, lines 40 - 53).
	It would additionally have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, and Downey ‘009 to include automatically detecting firing of the biopsy needle, as taught by Kruecker, in order to facilitate creating an accurate record of location and time of a biopsy associated with each deployment, as suggested by Kruecker ([0005]). For example, such modification would help ensure that Downey’s image of the needle in the lesion that is recorded immediately after the needle is fired (Downey: [0102]) is reliably recorded upon detected deployment of the biopsy needle. 
	The combined invention of the prior art is interpreted as meeting the limitation reciting “the audio or visual feedback including signal warnings if the biopsy needle is deviating from the biopsy core region offset” at least for reasons explained in the indefiniteness rejections above. 
	Regarding claim 39, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the method of claim 38 substantially as noted above. Downey further shows a biopsy needle (needle 116, [0057] and fig. 4), a display device (display 128, [0057] and fig. 4) and processor (computer 124, [0057] - [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method. 
Regarding claim 40, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. Downey further shows a biopsy needle (needle 116, [0057] and fig. 4) and a tracking system configured to track the biopsy needle (needle tracking module 172, [0058] and fig. 4). The tracking system is at least physically capable of being “for registering the image to the patient,” and therefore meets this intended use recitation.
Downey is not specific to the tracking system being electromagnetic. 
Kruecker teaches a tracking system that is electromagnetic (electro-magnetically tracking using a spatial tracking device mounted on a biopsy needle, [0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, and Downey ‘009  to have the tracking system be electromagnetic, as taught by Kruecker, in order to combine detection methods to thereby improve the detection performance over using any single method or technique, as suggested by Kruecker ([0037]).
Regarding claim 42, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. Downey further shows if the actually taken biopsy core region did not biopsy the target, repositioning the biopsy needle, and firing the biopsy needle again to take another biopsy core (“If the targeted lesion was not sampled the procedure is repeated. This process is repeated until all suspicious regions and any other regions of the prostate as identified in the 3D MMP image are biopsied and the biopsy locations are recorded,” [0105]).
Regarding claim 43, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the method of claim 38 substantially as noted above. Downey further shows a processor (computer 124 is a personal computer having a processor that executes software for performing 3D image acquisition, reconstruction and display, [0058] and fig. 4). In the combined invention of the prior art, the processor is configured to perform the method, which includes or at least renders obvious a non-transitory computer-readable storage medium that stores program code executed by the processor. 

Claims 26 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Downey, Okamura, Downey ‘009, and Kruecker, as applied to claims 22 and 38 above, and further in view of Guo et al. (US 2012/0209107, hereinafter “Guo”) and Qiu et al. ("Needle segmentation using 3D Hough transform in 3D TRUS guided prostate transperineal therapy." Medical Physics, 2013; 40(4): 042902-1-042902-13, hereinafter “Qiu”). 
Regarding claims 26 and 41, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. 	 
Downey fails to show that detecting the locations of the biopsy needle including the biopsy needle tip includes: needle-shape filtering of the ultrasound images; detecting edges in the ultrasound images; morphologically processing the detected edges; Hough transforming based on line detection to generate a composite needle score; and labeling the needle tip based on the composite needle score.
Guo discloses enhancing needle visualization in ultrasound imaging. Guo teaches needle-shape filtering of ultrasound images ([0007] - [0008]; [0013]; [0015]; edge enhancement step 204 applies edge enhancement filtering to the needle frame… the needle is enhanced while other tissue signals and artifacts are suppressed, [0042]; needle is filtered by an anisotropic filter in a filter step 1000, [0050] and fig. 10), and detecting edges in the ultrasound images (detecting image edge, [0013]; image edge detection is performed in a detection step 1002, [0050] and fig. 10).
Qiu discloses needle segmentation using 3D Hough transform in 3D TRUS guided prostate transperineal therapy. Qiu teaches morphologically processing detected edges (“mathematical morphology closing operation with a disk-shaped structuring element is first used to skip small breaks caused by noise in the image,” pg. 042902-6, section entitled “II.B.2. Needle tip determination”), Hough transforming (“3D Hough transform based needle segmentation method is applied,” pg.  042902-1, “Methods” portion of abstract) based on line detection (refer to section “11.A. 3D Hough Transform” in spanning pgs. 042902-1  through 042902-2 for a discussion of how Hough transforms are based on line detection) to generate a composite needle score (“intensity probability distribution,” pg.  042902-1, “Methods” portion of abstract; probabilities of the needle voxel, pg. 042902-6, section entitled “II.B.2. Needle tip determination”), and labeling the needle tip based on the composite needle score (“position of the needle endpoint,” pg. 042902-1, “Methods” portion of abstract; needle endpoint, pg. 042902-6, section entitled “II.B.2. Needle tip determination”; tip localization, pg. 042902-10, section entitled “III.F. In vivo experimental results). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, Downey ‘009, and Kruecker to include needle-shape filtering of the ultrasound images and detecting edges in the ultrasound images, as taught by Guo, in order to enhance the needle while other tissue signals and artifacts are suppressed, as suggested by Guo ([0042]).
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, Downey ‘009, Kruecker, and Guo to include morphologically processing the detected edges, Hough transforming based on line detection to generate a composite needle score, and labeling the needle tip based on the composite needle score, as taught by Qiu, in order to employ a needle segmentation algorithm that is accurate, robust, and suitable for 3D TRUS guided prostate transperineal therapy, as suggested by Qiu (pg. 042902-1, “Conclusions” portion of abstract).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Downey, Okamura, Downey ‘009, and Kruecker, as applied to claim 32 above, and further in view of Gilboa et al. (US 2003/0074011, hereinafter “Gilboa”). 
Regarding claim 44, the combined invention of Downey, Okamura, Downey ‘009, and Kruecker discloses the claimed invention substantially as noted above. 	 
Downey fails to show an amplitude or tone of the audio feedback is varied to indicate whether the fixed distance of the offset of the projected taken biopsy core region from the tip of the biopsy needle is being approached or has been exceeded.
Gilboa discloses displaying a point-of-interest of a body during an intra-body medical procedure. Gilboa teaches an amplitude or tone of audio feedback that is varied to indicate whether a target location is being approached or has been exceeded (‘audible user sensible indications may include discrete "beeps" or a continuous tone. Variances in discrete indications may include changes in the duration, frequency, volume, or pitch of the "beep", individually or in any combination … using frequency of a "beep" as the user sensible indication and distance as the relationship, as the tool moves closer to the target location the beeps will be more frequent. The frequency of the beeps may vary in equal increments as the tool gets closer to the target location, or the rate of variance may be less at first and become faster as the tool gets closer to the target location, and right on target may be indicated by a continuous tone,’ [0245]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Downey, Okamura, Downey ‘009, and Kruecker to have an amplitude or tone of the audio feedback be varied to indicate whether a target location is being approached or has been exceeded, as taught by Gilboa, in order to help the surgeon direct the biopsy needle to the target location successfully. In the combined invention of the prior art, the target location is the fixed distance of the offset of the projected taken biopsy core region from the tip of the biopsy needle.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts on page 8, with respect to the 112(b) rejection of claim 33, that claim 33 has been amended to recite a second instrument comprising one of a needle, a catheter, a probe, an endoscope, a robot, an electrode, and a balloon device.
Examiner respectfully disagrees, as no such amendment to claim 33 has been presented. Moreover, applicant’s attention is drawn to substantially similar subject matter presented in claim 33 in amendments filed on 2/24/2021, and the resulting 112(a) and 112(b) rejections of claim 33 in the Office Action dated 5/6/2021. 
Applicant’s arguments on page 9 with respect to Okamura are moot, as Okamura is not relied upon to address the amended limitations directed towards signal warnings. Downey ‘009 is introduced to address the amended limitations directed towards signal warnings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793